UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): February 21, 2017 BERKSHIRE HILLS BANCORP, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-15781 04-3510455 (State or Other Jurisdiction) of Incorporation) (Commission File No.) (I.R.S. Employer Identification No.) 24 North Street, Pittsfield, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(413) 443-5601 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On February 21, 2017,Berkshire Hills Bancorp, Inc. (the “Company”) announced that the Company’s Annual Meeting of Shareholders is scheduled to be held on May 18, 2017 at the Crowne Plaza Hotel, One West Street, Pittsfield, Massachusetts at 10:00 a.m. The date of March 20, 2017 was established as the record date for the determination of the shareholders entitled to notice of, and to vote at, the Annual Meeting. In addition to routine proposals related to director election, executive compensation, and the auditor engagement, the agenda will include a non-routine proposal to phase out the classified board by approving amendments to the Company’s Certificate of Incorporation. A news release regarding the time,date, location and agendaof the Annual Meeting of Shareholders was issued by the Company and is filed as Exhibit 99.1 hereto and incorporated herein by reference. Item 9.01Financial Statements and Exhibits (a) Financial Statements of Businesses Acquired.Not applicable. (b) Pro Forma Financial Information.Not applicable. (c) Shell Company Transactions.Not applicable. (d) Exhibits. Exhibit No.Description 99.1 News Release dated February 21, 2017 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Berkshire Hills Bancorp, Inc. DATE:February 21, 2017 By: /s/ Wm. Gordon Prescott Wm. Gordon Prescott Senior Vice President and General Counsel
